Case .2:19-mj-09083-ARM Document5 Filed 06/26/20 Page 1 of 1 PagelD: 11

AO 246A (Rev. 01/09) Order of Discharge and Dismissal Under 18 U. S.C. § 3607(a)

UNITED STATES DISTRICT COURT

for the

District of New Jersey

United States of America

Vv. Case No. 19-9083

_ GARY R. ABRAMS

Defendant

ORDER OF DISCHARGE AND DISMISSAL UNDER 18 U. S. C. § 3607(a)

The supervising probation officer reports that the defendant has complied with the conditions of probation and
recommends discharge from probation.

IT IS ORDERED: The defendant is discharged from probation, and the proceedings are dismissed without a
judgment of conviction.

vw 91 foeee Mba Aubeey

  

Judge's signature

 

____Honorable Anthony R. Mautone, USMJ _
Printed name and title

 

Order Directing that Official Records be Expunged
The record shows that the defendant was less than 21 years of age when the offense was committed.

IT IS ORDERED: All references to the defendant’s arrest for this offense, and the institution of proceedings in
this case and their results, must be expunged from all official records (except the nonpublic records kept by the
Department of Justice under 18 U.S.C. § 3607(b)).

Dates a eee

Judge's signature

 

 

 

Printed name and title
